Oakley, J,
The only question raised at the trial was, whether the plaintiff had sustained any special damage, he having set forth such damage in his declaration, and having made it the foundation and gist of his action.
Now it clearly appeared that the defendant never was removed from his office, and of course the whole cause of complaint vanished, unless the words spoken were actionable per se. . It is not contended, on the part-of the plaintiff, that the words charged in the second and third counts were so proved as to make, it appear that the jury have found a verdict against the evidence on those counts: for the testimony of the plaintiff’s first witness is explained, if not contradicted and destroyed, by that of the first witness on the part of the defendant. The words charged in the first count are clearly not actionable in themselves, and the plaintiff, to sustain his action, must prove special damage as the consequence of the words. He failed totally in his attempt to do this, and his action therefore cannot be maintained.